Citation Nr: 1144179	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-07 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to May 31, 2006 for the award of service connection for a psychiatric disorder including posttraumatic stress disorder (PTSD). 

2.  Entitlement to increased initial ratings for a psychiatric disorder, including PTSD, evaluated with a 50 rating for the period prior to November 13, 2007, and a 70 percent rating for the period thereafter. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for sinusitis. 

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of taste and smell. 

5. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for morphea. 

6.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1964 to August 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  By way of the July 2007 rating decision, the RO declined to reopen the previously denied claim for entitlement to service connection for sinusitis (finding that no new and material evidence had been received), and denied claims for compensation under the provisions of 38 U.S.C.A. § 1151 for loss of taste and smell, morphea, and sinusitis.  By way of the September 2007 rating decision, the RO granted entitlement to service connection and a 50 percent rating for a psychiatric disorder (specifically PTSD), effective from May 31, 2006. 

In an October 2007 notice of disagreement (NOD), the Veteran asserted that entitlement to service connection for PTSD should be awarded from the date of his claim for service connection, which was received on July 14, 2004.  As the Veteran has clearly expressed an intention to limit his appeal for an earlier effective date to be a claim for benefits from this specific date, July 14, 2004, the scope of appellate review is limited to this issue alone.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Through a March 2010 rating decision, the RO increased the assigned evaluation for PTSD from 50 to 70 percent, effective from November 13, 2007.  Since Veteran is presumed to seek the maximum available benefit for the disability, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. at 38.

On his March 2008 substantive appeal, VA Form-9, and in a May 2011 statement in support of the claims, the Veteran indicated his desire for a hearing before a member of the Board at the RO.  Subsequently, in an August 2011 correspondence, the Veteran withdrew his request for a hearing.  Accordingly, the request for a Travel Board hearing at the RO is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d) (2011).
  
The issue of entitlement to an increased evaluation for PTSD, the petition to reopen the previously denied claim involving sinusitis, and the claims for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of taste and smell, morphea, and sinusitis, are all addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran first filed a claim for entitlement to service connection for PTSD on July 14, 2004, and the claim was continuously prosecuted thereafter.  A rating decision in July 2007 granted entitlement to service connection for PTSD, effective from May 31, 2006.

2.  It was not factually ascertainable until May 31, 2006, the date of VA mental health treatment summary report, that the Veteran had a diagnosis of PTSD in accordance with § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) related to his confirmed inservice stressor events. 

3.  Competent medical evidence shows that the Veteran had a diagnosis of an acquired psychiatric disorder that was related to his period of service at the time of the July 14, 2004 claim.  


CONCLUSION OF LAW

The criteria for an effective date of July 14, 2004, and not earlier, for the award of service connection for a psychiatric disorder including PTSD have been.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.400, 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 defines VA's duties to notify and assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  In light of the fact a full grant of the benefit sought on appeal is awarded, the Board finds that no discussion of VCAA compliance is necessary at this time.

2.  Earlier Effective Date 

The Veteran contends that he is entitled to effective date prior to May 31, 2006, for the award of service connection for PTSD.  The Veteran argues that the effective date of service connection should be the date of his original claim for entitlement to service connection, July 14, 2004.  

Under the applicable criteria, the effective date for an award of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400(b).  In the case where service connection is granted based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F3d 1225 (2003). Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).

VA regulations provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.   38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.   38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Id.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  When a specific claim has already been filed, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

The scope of a "claim" should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  If a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

VA must adjudicate all claims "reasonably raised by a liberal reading" of all evidence and pleadings in a claims file, although a claim must be reasonably raised by the evidence.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85, 88 (2009).  A pro se claimant's submissions must be read sympathetically, especially where the claimant suffers from a psychiatric disability.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Comer v. Peake, 552 F.3d 1362, 1368-69 (Fed. Cir. 2009).

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under the laws administered by VA regulations service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

In the instant matter, the Veteran claims entitlement to an effective date prior to May 31, 2006 for the award of service connection for his psychiatric disorder, PTSD.  Essentially, in determining the appropriate effective date for the award of service connection, VA will analyze the evidence to determine: (1) when the Veteran's claim for service connection for the psychiatric disorder was received; and, if possible, (2) when entitlement to service connection for the disorder actually arose.  38 C.F.R. §§ 3.304, 3.400(b), 38 C.F.R. § 4.125(a). 

VA first received the Veteran's claim for entitlement to service connection for PTSD on July 14, 2004.  The Veteran's claim was originally denied in a March 2005 rating decision, because the RO determined that the evidence of record failed to show a current diagnosis of PTSD related to a verified inservice stressor event.  The Veteran submitted additional evidence, and in April 2006, the RO reconsidered the Veteran's claim, but confirmed and continued the denial of the benefits sought.   In June 2006, the Veteran submitted the report of a VA mental health treatment summary dated May 31, 2006, in support of his claim for service connection for PTSD.  The RO, in September 2007, again reconsidered the Veteran's claim and granted entitlement to service connection for PTSD, effective from May 31, 2006.  

Initially, the Board notes that the March 2005 rating decision was not a final decision.  Rather, the RO appears to have reconsidered the Veteran's service connection claim in its April 2006 decision, and again in its September 2007 decision, which resulted in the award of service connection for PTSD.  Therefore, the Board finds that the Veteran has had an appeal pending since VA received his initial claim for entitlement to service connection, on July 14, 2004.  Accordingly, the Board finds that July 14, 2004 is the date of that the Veteran's claim for service connection was received.  See 38 C.F.R. § 3.155(a).  

The Veteran has not asserted, and the Board cannot find an earlier claim.  July 14, 2004 will be found as the effective date for the award of service connection unless the evidence of record shows that entitlement to service connection actually arose at a later date.  See 38 C.F.R. § 3.400(b).  In this case, the Board must review the record to determine whether entitlement to service connection for the Veteran's psychiatric disorder actually arose after July 14, 2004.  

In support of his claim for service connection, the Veteran asserted the following alleged inservice stressor events.  He reported that while he was stationed n Cam Rhan Bay Vietnam, he was exposed to enemy fire and mortar attacks.  He also asserted that during his basic training, he was subjected to experimental testing for the Air Space program.  The Veteran's service personnel records corroborated his alleged inservice stressor events involving his service in Vietnam.  See rating decision dated April 2006.  

VA treatment records in October 2003 and December 2003 show the Veteran sought mental health treatment and that he had a diagnosis of PTSD.  Records starting in July 2004 show that the Veteran has continuously received mental health treatment from the VA PTSD Clinic. 

The Veteran's PTSD claim was originally denied in a March 2005 rating decision, because the RO determined that the evidence of record failed to show a current diagnosis of PTSD related to a verified inservice stressor event.  It was noted that the findings contained a February 2005 VA psychiatric examination report failed to show a diagnosis of PTSD.  Rather, the VA examiner found that the Veteran had a diagnosis of psychosis.  No rationale was provided to explain why the Veteran's symptomatology did not meet the criteria for a diagnosis of PTSD and no opinion was provided as to whether the psychiatric disorder that was diagnosed was related to the Veteran's period of service. 

In April 2006, the RO reconsidered the Veteran's claim, but confirmed and continued the denial of the benefits sought.  While VA conceded the Veteran's alleged inservice stressor events involving his service in Vietnam, the report of a March 2006 VA psychiatric examination failed to show a diagnosis of PTSD.  The VA examiner found that the Veteran's reported symptomatology did not meet the criteria for a diagnosis of PTSD in accordance with the DSM-IV.  The examiner stated that the Veteran failed to report symptoms of persistent re-experiencing of traumatic events from his service in Vietnam, symptoms of avoidance associated with trauma, or symptoms of increased arousal.  

In the March 2006 examination report, the VA examiner recorded the Veteran's reports of traumatic events while he was stationed in Vietnam and his alleged involvement in experimental testing during his basic training in 1964.  Based on the findings from clinical examination and a review of the claims folder, the examiner stated that the following: 

Concerning his posttraumatic stress disorder, it is my opinion that the claimant does not suffer from this disorder.  While he was apparently exposed to several incidents in which he was exposed to enemy fire, the degree and number of the symptoms do not meet the criteria for posttraumatic stress disorder, despite the claimant stating that he suffers from this disorder.  In my opinion he suffers from an adjustment disorder based largely upon exposure to the events during his tenure in Vietnam. 

In June 2006, the Veteran submitted the report of a VA mental health treatment summary (dated May 31, 2006) in support of his claim for service connection for PTSD.  That VA treatment report shows that since July 2004, the Veteran has received treatment from the PTSD Clinic Team (PCT) for chronic PTSD related to his military service in Vietnam.  The report recounted the Veteran's reports of inservice traumatic events and noted that the Veteran reported "current symptoms" of re-experiencing symptoms manifested by intrusive thoughts regarding traumatic events that occurred during his service in Vietnam.  It was also noted that the Veteran endorsed avoidance and numbing symptoms, and that he reported symptoms of increased arousal manifested by sleep impairment.  The May 2006 VA treatment summary report shows that the Veteran's treating doctor found that his symptomatology met the criteria for a diagnosis of PTSD in accordance with the DSM-IV and that the diagnosis was related to his military service.  

The RO, in September 2007, granted entitlement to service connection for PTSD, effective from May 31, 2006, the date the evidence first showed the Veteran had a current diagnosis of PTSD disability pursuant to VA regulations.  

The Board must address whether the evidence of record supports entitlement to an award of service connection for PTSD prior to May 31, 2006.  A review of the record does not show evidence of a current diagnosis for PTSD in accordance with VA regulations prior to May 31, 2006, the date of the VA mental health treatment summary report.  While the VA treatment records since July 2004 show that the Veteran has been receiving treatment from the PTSD clinic, those records do not show that he had been diagnosed with PTSD, related to a verified inservice stressor, pursuant to the DSM-IV criteria.  Moreover, at the time of the February 2005 and March 2006 VA examinations, both examiners found that the Veteran's symptomatology did not meet the criteria for a diagnosis of PTSD. Rather, the examiners found a diagnosis of psychosis in 2005 and diagnoses of adjustment disorder and psychotic disorder in 2006.  Moreover, the March 2006 VA examiner specifically stated that the Veteran's symptomatology did not support a diagnosis of PTSD, because he failed to report symptoms of re-experiencing traumatic events, avoidance of stimuli associated with traumatic events, and increased arousal.  Those symptoms are required to support a diagnosis of PTSD pursuant to the DSM-IV criteria.  

It was not until the date of the May 31, 2006 VA mental health treatment summary report, that the medical evidence shows the Veteran reported "current symptoms" of re-experiencing traumatic events, avoidance of stimuli associated with traumatic events, and increased arousal required to support a diagnosis of PTSD pursuant to the DSM-IV criteria.  The Board finds that service connection is not warranted for the narrow diagnosis of PTSD prior May 31, 2006, because the medical evidence prior to that date did not include a current diagnosis of PTSD conforming to DSM-IV.  See 38 C.F.R. §§ 3.304, 3.400(b), 4.125; see also March 2006 VA psychiatric examination.   

The evidence of record, however, does show a diagnosis prior to May 31, 2006, of a psychiatric disorder (other than PTSD) that has been related to the Veteran's period of service.  In the report of the March 2006 VA examination, the examiner opined that the Veteran's current adjustment disorder was linked to his period of military service. 

VA has been informed that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinsecki, 23 Vet. App. 1 at 9 (2009).  Since the March 2006 VA examiner provided a medical opinion that links the Veteran's psychiatric disorder (other than PTSD) to his period of service, and there is no medical opinion of record to the contrary, the criteria for entitlement to service connection for acquired psychiatric disorder have been met since the date of the claim, July 14, 2004.  See 38 C.F.R. § 3.303. 

It is irrelevant that the Veteran's acquired psychiatric disorder was later characterized as PTSD conforming to DSM-IV and rated under Diagnostic Code 9411 for PTSD, because psychiatric disabilities are evaluated according to a General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130. 

There is no indication of record that entitlement to service connection for the psychiatric disorder arose prior to July 14, 2004.  

The applicable law and regulations on the assignment of effective dates are binding in determining the outcome of this matter.  See 38 U.S.C.A. § 7104(c).  An effective date for the award of service connection is either the date the claim was received or date entitlement arose, whichever is later.  38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400(b). Based on the reasons explained above, an effective date of July 14, 2004, and not earlier, is warranted for the award of service connection for a psychiatric disorder including PTSD.


ORDER

An effective date of July 14, 2004, and not earlier, is granted for the award of service connection for a psychiatric disorder including PTSD.


REMAND

The Veteran seeks increased evaluations for his service-connected psychiatric disorder, identified as PTSD.  He also seeks to reopen his previously denied claim for sinusitis, and he claims entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of taste and smell, morphea, and sinusitis.  Based on a review of the evidence, the Board finds that a remand is warranted. 

Initially, the Board notes that the Veteran has not yet received a statement of the case (SOC) after his submission of a timely notice of disagreement from the July 2007 rating decision denying his claim for compensation under the provisions of 38 U.S.C.A. § 1151 for sinusitis.  In his original claim dated in May 2006, the Veteran stated that he wished to "reopen" his claim for sinusitis based on the provisions of 38 U.S.C.A. § 1151.  Essentially, the Veteran submitted two separate claims - a petition to reopen a previously denied claim for entitlement to service connection for sinusitis and a claim for compensation under the provision of 38 U.S.C.A. § 1151 for sinusitis.  The RO, in July 2007, addressed both issues in the body of that rating decision, but the RO failed to provide a SOC on the issue of compensation under the provision of 38 U.S.C.A. § 1151 for sinusitis.  In his August 2007 notice of disagreement, the Veteran specifically stated that he disagreed with RO's rating decision denying his 38 U.S.C.A. § 1151 compensation claim.  

Thus, because the Veteran has filed a notice of disagreement, a remand to the RO is necessary in order for the RO to issue a statement of the case regarding the claim for benefits for sinusitis.  Manlincon v. West, 12 Vet. App. 238 (1999).

A remand is also necessary to obtain copies of any Social Security Administration (SSA) disability benefits determination and the medical records used in making that determination.  The Veteran has indicated that he was recently awarded SSA disability benefits.  See May 2011 statement in support of the case.  The record does not reflect that VA has sought to obtain copies of the SSA records.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that the VA should obtain and associate with the claims file copies any SSA disability determination and all medical records underlying any such determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

On remand, the RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of pertinent VA or private treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran a Statement of the Case as to the issue of entitlement to compensation under the provision of 38 U.S.C.A. § 1151 for sinusitis.  The Statement of the Case should be sent to the latest address of record for the Veteran.  The RO should inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

2.  Request from Social Security Administration the copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits by the Veteran.  All records/responses received should be associated with the claims file.

3.  Seek the Veteran's assistance in obtaining any outstanding records of pertinent VA or private treatment. 

4.  The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated, including other VA examinations.  

5.  The RO/AMC should then readjudicate any claims that are on appeal.  If any benefit sought remains 	denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The claims should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


